DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 14 is objected to because of the following informalities:  line 4 has an extra “.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the upper surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites the phrase “may be” which is vague and indefinite because the phrase is not a positive limitation but only requires the ability to so perform.  See also claims 4, 14  and 18.
	
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1-7, 9, 14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,819,458 to Kinderman et al.
	Regarding claim 1, Kinderman ‘458 discloses a reusable decorative wreath system comprising: a main member including a base 15 and at least one guide 16 generally formed as a column extending out from the upper surface and including a connection feature (tip of 16); at least one coupling member 26 including a counterpart connection feature 24 that may be releasably connected to the connection feature on the at least one guide 16 to thereby retain a first decorative material 29/30 disposed on the main member.  
	Regarding claim 2, Kinderman ‘458 discloses wherein the main member 15 is formed into a circular shape.  
	Regarding claim 3, Kinderman ‘458 discloses wherein the at least one guide comprises a plurality of guide 16s, each generally formed as a column extending out from the upper surface and including a connection feature (tip of 16).  
	Regarding claim 4, Kinderman ‘458 discloses wherein the at least one coupling member comprises a plurality of coupling members 26, each including a counterpart connection feature 24 that may be releasably connected to the connection feature (tip of 16) on a guide of the plurality of guides 16.  
	Regarding claim 5, Kinderman ‘458 discloses wherein at least one coupling member of the plurality of coupling members 26 is structured to retain additional decorative elements 29/30.  
	Regarding claim 6, Kinderman ‘458 discloses further comprising a secondary accessory 13 configured to be releasably attachable to at least one guide 16.  
	Regarding claim 7, Kinderman ‘458 discloses wherein the secondary accessory 13 is attached to at least one coupling member of the plurality of coupling members 26.  
	Regarding claim 9, Kinderman ‘458 discloses wherein the plurality of guides 16 extend parallel to one another.  
	Regarding claim 14, Kinderman ‘458 discloses a reusable structure for creating a decorative wreath, comprising: a base member 15 having a generally planar bottom and an opposite planar upper surface; and a plurality of guide members 16, each guide member generally formed as a column extending out from the upper surface and including a connection feature (tip of 16); a plurality of coupling members 26, each coupling member including a counterpart connection feature 24 that may be releasably connected to the connection feature on a guide member of the plurality of guide members 16 to thereby retain a decorative material 29/30 disposed on the main member 15.  
	Regarding claim 16, Kinderman ‘458 discloses wherein the plurality of guides 16 extend parallel to one another.  
	Regarding claim 18, Kinderman ‘458 discloses a reusable decorative wreath system comprising: a main member 15 including a base and at least one guide member 16, the guide member 16 generally formed as a column extending out from the upper surface and including a connection feature (tip of 16); at least one coupling member 26 including a counterpart connection feature 24 that may be releasably connected to the connection feature (tip) on the at least one guide member 16; a secondary accessory 13 fastened to the at least one coupling member 26, such that the secondary accessory 13 is displayed above any decorative material 29/30 disposed on the main member 15 (figs 1-2 and col. 3, line 59-col 4, line 23).  

	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,819,458 to Kinderman et al. in view of US 7,217,446 to Moody.
	Regarding claims 12, 15 and 19, Kinderman ‘458 discloses a main member 15 including a base and at least one guide member 16, the guide member 16 generally formed as a column extending out from the upper surface.
	Moody ‘446 discloses a base 2 and at least one guide member 8, the guide member 8 generally formed as a column extending out from the base wherein the at least one guide 8 is releasably fastened to the base.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide taught in Kinderman ‘458 with releasable guides taught in Moody ‘446 in order to remove/replace individual guides while still keeping the overall integrity of the support device.

	Claim(s) 8, 10, 11, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,819,458 to Kinderman et al. in view of US 2016/0174468 to Adams.
	Regarding claims 8 and 17, Kinderman ‘458 discloses a connection feature that is friction fit with a connector having a decorative item for supporting the decorative item relative to a surface or support.
	Adams ‘468 discloses a connection feature 21 comprises a magnet in order to releasably support a decorative item relative to a surface (para 0019, 0023 - figs 3-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection feature taught in Kinderman ‘458 with the magnet as taught in Adams ‘468 in order to releasably support a decorative feature relative to a surface.
	Regarding claims 10 and 20, Kinderman ‘458, as modified, where Adams ‘468 discloses wherein the connection feature 21 comprises a magnet (para 0019).  
	Regarding claim 11, Kinderman ‘458, as modified, where Adams ‘468 discloses wherein the counterpart connection feature comprises a magnet 29 (fig 7 - para 0023).  

	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,819,458 to Kinderman et al. in view of US 3,591,442 to Matesi.
	Regarding claim 13, Kinderman ‘458 discloses a main member 15 for supporting a decorative items relative thereto.
	Matesi ‘442 discloses a base 15 that includes at least one mounting port 18 for securing a first decorative material to the main member with a fastener 23 passing therethrough (Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body taught in Kinderman ‘458 with the mounting port and fastener combination as taught in Matesi ‘442 in order to further secure the decorative material to the main body member, adding additional security if needed.
	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office actions, the list of prior art supports is as follows: US-10375897-B2 OR US-9807944-B2 OR US-6667079-B1 OR US-3819458-A OR US-20070029222-A1 OR US-8137768-B1 OR US-2761233-A OR US-3110647-A OR US-20060147654-A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA E MILLNER/Primary Examiner, Art Unit 3632